DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2016/0077547 A1 to Aimone et al (“Aimone”) in view of US Patent Pub. 2012/0108997 A1 to Guan et al (“Guan”).
As to claim 21, Aimone discloses a method of determining and responding to an user state of a user comprising: 
generating a sensory stimulus with a stimulus device worn by the user (¶ 0056, tactile device), 
wherein the stimulus device generates at least one of an audio stimulation, a visual stimulation, and a tactile stimulation (¶ 0060), and 
wherein there is at least one known response bio-signal associated with the sensory stimulus (¶ 0028, “desired user states”); 
detecting the at least one known response bio-signal with a wearable biosensor worn by the user (¶ 0028), 
wherein the wearable biosensor comprises at least two sensors for reading bio-signals from the user (¶ 0053, bio-signal sensors 120, facial bio-signal sensors 130), 
the bio-signals comprising at least one of: EEG (Electroencephalography); ECG (Electrocardiography); functional near infrared spectroscopy (f{NIRS); Magnetoencephalography (MEG); EMG (Electromyography); EOG (Electroocculography); Time-Domain variants (TD-) of at least one of: a visually evoked potential, an audio evoked potential, a haptic evoked potential, a motion evoked potential; and other bio-signals from multiple sources attached to other body parts other than a user’s head (¶ 0056-0058); 
mapping using the at least one processing module the at least one known response bio-signal to a digital command based on the user state, wherein the digital command includes at least one of instructions for triggering a visual effect, instructions for triggering an audible effect, and instructions for triggering a tactile effect (¶ 0028, “the processor determines a user state score by comparing the user states of the user to the desired user states”);
sending the digital command to at least one biofeedback device that produces at least one of the visual effect, the audible effect, and the tactile effect (¶ 0028); and 
triggering at least one of the visual effect, the audible effect, and the tactile effect to provide feedback to the user based on the user state (¶ 0028, “provides feedback to the user”).  
Aimone fails to disclose a method comprising: classifying using at least one processing module the attention state of the user relative to the sensory stimulus based at least on detecting the at least one known response bio-signal.  
Guan discloses a method comprising: classifying using at least one processing module the attention state of the user relative based at least on detecting the at least one known response bio-signal (¶ 0119).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Aimone with the teachings of Guan of a method comprising: classifying using at least one processing module the attention state of the user relative to the sensory stimulus based at least on detecting the at least one known response bio-signal, as suggested by Guan thereby similarly using known configurations for determining user states using bio-signal sensors.  
As to claim 22, Aimone discloses wherein the wearable biosensor is configured within a fully self-contained brain computer interface in a wireless headset (See Fig. 1)
As to claim 23, Aimone discloses wherein the stimulus device is configured within a fully self-contained brain computer interface in a wireless headset (¶ 0056-0057).
As to claim 24, Aimone discloses wherein the at least one biofeedback device is configured within a fully self-contained brain computer interface in a wireless headset (¶ 0056-0057).
As to claim 25, Aimone discloses wherein the stimulus device and the at least one biofeedback device are configured as a single device (¶ 0056-0057).
As to claim 26, Guan discloses wherein the attention state classification indicates at least one of user attention to the sensory stimulus and user inattention to the sensory stimulus (¶ 0119-0120).
As to claim 27, Aimone in view of Guan discloses further comprising:
classifying the attention state of the user relative to the sensory stimulus further based on metadata from other sensors and data sources in communication with the at least one processing module (Aimone, ¶ 0039; Guan, ¶ 0119-0120).  
As to claim 29, Aimone discloses wherein the processing module has different modes that include at least one of a raw mode, a simmer mode, a cooked mode, a human interface device-keyboard mode, and combinations thereof (¶ 0119, “The system of the present invention creates such outputs as: raw metrics and data of user interaction, such as movement, changes in focus and attention, changes in wakefulness, and other data that contribute to a portrait of user engagement”; ¶ 0181, “An operator 507 may interact with the computer device 500 using a stereoscopic video display 508 (or 2D display) connected by a video interface 505, and various input/output devices such as a keyboard 510”).  
As to claim 30, Aimone discloses wherein metadata from other sensors and data sources is appended to raw data, cooked data, and simmer data in order for the processing module to alter the digital command that is sent to execute on the at least one biofeedback device (¶ 0039).   
As to claim 31, the same rejection or discussion is used as in the rejection of claim 21.  
As to claim 32, the same rejection or discussion is used as in the rejection of claim 22.  
As to claim 33, the same rejection or discussion is used as in the rejection of claim 23.  
As to claim 34, the same rejection or discussion is used as in the rejection of claim 24.  
As to claim 35, the same rejection or discussion is used as in the rejection of claim 25.  
As to claim 36, the same rejection or discussion is used as in the rejection of claim 26.  
As to claim 37, the same rejection or discussion is used as in the rejection of claim 27.  
As to claim 39, the same rejection or discussion is used as in the rejection of claim 29.  
As to claim 40, the same rejection or discussion is used as in the rejection of claim 30.  

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2016/0077547 A1 to Aimone et al (“Aimone”) in view of US Patent Pub. 2012/0108997 A1 to Guan et al (“Guan”), and further in view US Patent Pub. 2006/0066509 A1 to Gross.
As to claim 28, Aimone in view of Guan fails to disclose wherein the at least one biofeedback device is configured to stimulate at least one of a user’s central nervous system and peripheral nervous system.
Gross discloses wherein the at least one biofeedback device is configured to stimulate at least one of a user’s central nervous system and peripheral nervous system (¶ 0021).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Aimone in view of Guan with the teachings Gross wherein the at least one biofeedback device is configured to stimulate at least one of a user’s central nervous system and peripheral nervous system, as suggested by Gross thereby similarly using known configurations of biofeedback devices for stimulating a user.  
As to claim 38, the same rejection or discussion is used as in the rejection of claim 28.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624